Citation Nr: 0525916	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals, trephine, 
left frontal sinus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from February 1961 to March 
1970.

This appeal arises from an April 2002 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which increased a 
noncompensable evaluation for residuals, trephine, left 
frontal sinus to a 10 percent evaluation.  In November 2004, 
the Board remanded the claim for additional development. 


FINDING OF FACT

The veteran's residuals, trephine, left frontal sinus, are 
productive of nasal pain and congestion, but not three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, trephine, left frontal sinus, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.97, Diagnostic Code 6512 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2004), the veteran's service medical records show that 
he was treated for sinus symptoms on several occasions 
between 1961 and 1963.  A May 1980 VA hospital report shows 
that the veteran was admitted for a left frontal sinus 
trephine.  A July 1980 VA examination report contains 
diagnoses that included residuals, trephine, left frontal 
sinus.  An August 1980 VA hospital report shows that the 
veteran was admitted for osteoplastic frontal sinus 
obliteration.  An October 1998 VA examination report contains 
diagnoses that included residuals, excision of tumor mass 
left sinus region.  

In August 1980, the RO granted service connection for 
residuals, trephine, left frontal sinus, evaluated as 0 
percent disabling (noncompensable).  In September 2001, the 
veteran filed a claim for an increased (compensable) rating.  
In April 2002, the RO granted the claim to the extent that it 
assigned a 10 percent evaluation.  The veteran appealed the 
issue of entitlement to an increased rating.    

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals, trephine, left 
frontal sinus, is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6512.  Under DC 6512, 
sinusitis (whether pansinusitis, ethmoid sinusitis, frontal 
sinusitis, maxillary sinusitis, or sphenoid sinusitis) is 
rated under a general rating formula.  The general rating 
formula provides that a 10 percent rating is warranted when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A 30 percent rating 
is warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The medical evidence includes a VA examination report, dated 
in January 2005, which shows that the veteran complained of 
recurrent headaches, as well as nasal pain and congestion.   
He reported using nasal decongestant spray bilaterally seven 
to eight times per day, and three to four times bilaterally 
per night.  He denied having nasal purulent discharge or 
associated sinus infections.  On examination, the nasal 
airways were adequate, and there was a slight nasal 
deviation.  There was no intranasal lesion, discharge, or 
mass.  The examiner noted that the veteran reported 
occasional drops of blood from his nose, and that this was 
most likely due to the chronic use of decongestant nose 
sprays.  The impressions were status postoperative left 
trephination sinus procedure for benign lesion, recurrent 
nasal congestion, headaches attributed to sinusitis, and 
rhinitis medicamentosa.  The examiner stated the following: 
recent and distant X-rays of the sinuses revealed no gross 
abnormality; there was no active sinusitis disease; the 
chronic use of nasal spray, especially 10 to 12 times per 
day, can result in both a vasomotor headache and also 
occasional bloody discharge from the mucous membranes that 
are chronically decongested or dried out; the veteran's 
headaches could be due to his chronic use of decongestants.  
An associated X-ray report for the sinuses notes post-
surgical changes in the projection of the frontal sinuses 
with surgical sutures noted and some haziness and 
opacification due to new bone formation.  

A report from Randall E. Hunt, M.D., dated in January 2004, 
states that the veteran has been receiving "samples" for 
his allergies and sinus problems.  

An October 2002 VA examination report shows that the veteran 
complained of nasal congestion, and constant headaches, as 
well as periodic blood-tinged mucus.  The relevant diagnosis 
was postoperative status, trephine procedure for removal of 
the benign tumor of left frontal sinus.    

A November 2002 VA examination report shows that the veteran 
complained of nasal congestion, and constant headaches.  He 
denied having nasal discharge.  On examination, the nose was 
within normal limits.  In the impression, the examiner 
concluded that it was unlikely that the veteran's headaches 
were related to sinus disease.  

Other medical evidence consists of VA progress notes, dated 
between 2000 and 2005, which show that the veteran was noted 
to have a history of sinus surgery, chronic obstructive 
pulmonary disease, and emphysema.  An August 2001 VA 
computerized tomography (CT) scan report contains an 
impression of old surgical changes which appear to be a sinus 
obliteration of the left frontal sinus, with the remainder of 
the paranasal sinuses otherwise clear.  A December 1999 
report from the Social Security Administration (SSA) shows 
that the veteran was determined to be disabled as of August 
1997 due to chronic obstructive pulmonary disease.  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
disability does not approximate the requirements for a 30 
percent rating.  The most recent relevant medical evidence is 
the January 2005 VA examination report, which shows that on 
examination, the nasal airways were adequate, and there was a 
slight nasal deviation.  There was no intranasal lesion, 
discharge, or mass.  The examiner noted that the veteran 
reported occasional drops of blood from his nose, and that 
this was most likely due to the chronic use of decongestant 
nose sprays.  The examiner stated that recent and distant X-
rays of the sinuses revealed no gross abnormality, and that 
there was no active sinusitis disease.  As the most recent 
report of record, the January 2005 VA examination report is 
considered highly probative evidence that weighs against the 
claim.  The Board further notes that none of the remainder of 
the medical evidence shows that the veteran has had three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in October 
2001 and November 2003, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and records from the 
Social Security Administration.  He has been afforded VA 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  






ORDER

A rating in excess of 10 percent for residuals, trephine, 
left frontal sinus, is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


